DETAILED ACTION
	This Office action is responsive to communication received 05/14/2021 – application papers received, including Power of Attorney, miscellaneous letter styled as “Rescission of any Prior Disclaimers and Request Revisit Art”; 07/24/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/539,622 08/13/2019 PAT 11027178 which is a CIP of 16/219,651 12/13/2018 ABN.
Drawings
The drawings were received on 05/14/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seluga (USPN 9,757,629). 
As to claim 1, Seluga discloses a golf club comprised of a golf club head (20), a shaft having a shaft axis coupled to the golf club head at a first end of the shaft and a grip coupled to the shaft at a second end of the shaft (i.e., Seluga incorporates by reference USPN 7,252,600, which discloses at col. 6, lines 25-30 that “[t]he golf club 40 has a golf club head 42 with a hollow interior, not shown. Engaging the club head 42 is a shaft 48 that has a grip 50, not shown, at a butt end 52 and is inserted into a hosel 54 at a tip end 56”), wherein the golf club head (20) comprises: a frontal portion (i.e., FIG. 3) further comprising a striking face (30) having a face center (i.e., every striking face includes a face center), located at a forward portion of said golf club head; and a rear portion located aft of said striking face comprising a crown at an upper portion of said golf club and a sole on a bottom portion of said golf club (i.e., Seluga notes the club head may take on a multi-component and/or multi-material construction and incorporates by reference USPN 7,252,600, which shows a multi-material golf club head with a forward portion (60) and an aft or rear body (61) that includes a crown and a sole, as shown in FIGS. 7, 12 and 14); wherein an x-axis is defined as a horizontal axis tangent to said face center with the positive direction towards a heel of said golf club head, a y-axis is a vertical axis orthogonal to said x-axis with a positive direction towards said crown of said golf club head, and a z-axis being orthogonal to both the x-axis and the y-axis with a positive direction towards said frontal portion of said golf club head (i.e., an x-axis, y-axis and z-axis are directions setting forth a coordinate axis and part of any club head for reference purposes); and a central support member (i.e., FIG. 8) comprising a first angled strut member (114) extending from said crown of said golf club head to said sole of said golf club head and a second angled strut member (116) 
As to claim 11, Seluga discloses a golf club comprised of a golf club head (20), a shaft having a shaft axis coupled to the golf club head at a first end of the shaft and a grip coupled to the shaft at a second end of the shaft (i.e., Seluga incorporates by reference USPN 7,252,600, which discloses at col. 6, lines 25-30 that “[t]he golf club 40 has a golf club head 42 with a hollow interior, not shown. Engaging the club head 42 is a shaft 48 that has a grip 50, not shown, at a butt end 52 and is inserted into a hosel 54 at a tip end 56”), wherein the golf club head (20) comprises: a frontal portion (i.e., FIG. 3) further comprising a striking face (30) having a face center (i.e., every striking face includes a face center), located at a forward portion of said golf club head; wherein at least a portion of said frontal portion comprises titanium (i.e., Seluga incorporates by reference USPN 7,252,600, which discloses at col. 6, lines 40-54 that “[t]he face component 60 is generally composed of a single piece of metal…titanium material”); and a rear portion located aft of said striking face comprising a crown at an upper portion of said golf club and a sole on a bottom portion of said golf club (i.e., Seluga notes the club head may take on a multi-component and/or multi-material construction and incorporates by reference USPN 7,252,600, which shows a multi-material golf club head with a forward portion (60) and an aft or rear body (61) that includes a crown and a sole, as shown in FIGS. 7, 12 and 14); wherein at least a portion of said rear portion comprises composite material (i.e., Seluga incorporates by reference USPN 7,252,600, which discloses at col. 8, lines 20-26 that “[t]he aft-body 60 is preferably composed of a non-metal material, preferably a composite material”); wherein an x-axis is defined as a horizontal axis tangent to said face center with the positive direction towards a heel of said golf club head, a y-axis is a vertical axis orthogonal to said x-axis with a positive direction towards said crown of said golf club head, and a z-axis being orthogonal to both the x-axis and the y-axis with a positive direction towards said frontal portion of said golf club head (i.e., an x-axis, y-axis and z-axis are directions setting forth a coordinate axis and part of any club head for . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seluga (USPN 9,757,629) in view of Stites (US PUBS 2005/0239576). 
As to claims 10 and 20, Seluga does not explicitly disclose the features wherein said golf club head has a moment of inertia about the z-axis (MOI-Z) passing through a center of gravity (CG) of said golf club head of less than about 268 kg-mm2, and wherein said golf club head has a moment of inertia about the y-axis (MOI-Y) passing through the CG of greater than about 420 kg-mm2, and wherein said golf club head has a moment of inertia about a shaft axis (MOI-SA) of less than about 850 kg-mm2.  Stites shows it to be old in the art to recognize a moment of inertia about the y-axis, about the z-axis and about the shaft axis.  Note that the z-axis recited by the claims corresponds to an axis in the front-to-rear direction, which Stites refers to as a y-axis and thus Stites includes a corresponding moment of inertia about the y-axis (Iyy).  The y-axis recited by the claims corresponds to an axis in the crown-to-sole direction, which Stites refers to as a z-axis and thus Stites includes a corresponding moment of inertia about the z-axis (Izz).  The moment of inertia about a shaft axis recited by the claims corresponds to a moment of inertia about the hosel in Stites and is referred to as I(hosel 2 (i.e., the I(yy) in Stites is 280 kg-mm2, as per TABLE 1), it is well-established that where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  In view of the publication to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Seluga by including structure (i.e., club head dimensions, materials of various densities, and shell portions of specific thicknesses, as taught by Stites) in order to incorporate, through routine experimentation, a moment of inertia about the z-axis (MOI-Z) passing through a center of gravity (CG) of said golf club head of less than about 268 kg-mm2, and wherein said golf club head has a moment of inertia about the y-axis (MOI-Y) passing through the CG of greater than about 420 kg-mm2, and wherein said golf club head has a moment of inertia about a shaft axis (MOI-SA) of less than about 850 kg-mm2, with the combination of Seluga and Stites yielding a predictable result of enhancing the ball striking characteristics of the club head by improving playability and making it easier for a struck golf ball to get airborne.  Here, combining the teachings of Seluga and Stites amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 11,027,178.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘178 patent are more specific than the instant claims and thus encompass the limitations of the instant claims.  For double patenting to exist as between the rejected claims and patent claims 1-18, it must be determined that the rejected claims are not patentably distinct from patent claims 1-18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-10, it is clear that substantially all the elements of instant claims 1-10 are to be found in patent claims 1-18.   Again, the difference between instant claims 1-10 of the application and claims 1-18 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the ‘178 patent further requires “said golf club head is further comprised of a heel body member made of a non-metallic material and coupled to a heel side of the central body member and a toe body member made of a non-metallic material and coupled to a toe side of the central body member”.  Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-10.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-10 are anticipated by claims 1-18 of the patent, claims 1-10 are not patentably distinct from claims 1-18 of the patent.  Moreover, note the following comments:
	As to claim 1, see claim 11 of the ‘178 patent.
	As to claim 2, see claim 12 of the ‘178 patent.
	As to claim 3, see claim 13 of the ‘178 patent.
	As to claim 4, see claim 14 of the ‘178 patent.
	As to claim 5, see claim 11 of the ’178 patent.

	As to claim 7, see claim 16 of the ‘178 patent.
	As to claim 8, see claim 17 of the ‘178 patent.
	As to claim 9, see claim 18 of the ‘178 patent. 
	As to claim 10, see claim 11 of the ‘178 patent. 

 Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 11,027,178 in view of Cackett (USPN 6,491,592, cited by applicant).  Here, the claims of the ‘178 patent do not require that “at least a portion of the frontal portion comprises titanium” and that “at least a portion of said rear portion comprises a composite material”.  Cackett is cited to show a multi-material wood-type golf club head in which the front portion, including the striking face and return portions, comprises titanium and in which the aft or rear body comprises composite material.  See col. 1, lines 18-25; col. 5, lines 1-10; col. 5, lines 32-35; col. 6, lines 26-29; col. 8, lines 6-18; and col. 9, lines 8-15 in Cackett.  The titanium and composite materials used by Cackett, and dimensioned for both the front and aft bodies, are known for their lightweight and durability (i.e., good resistance against impact) and are used to provide more efficient energy transfer at impact and to assist with the overall weight distribution of the club head.  In view of the patent to Cackett, one of ordinary skill in the art and 
	As to claim 11, see claim 11 of the ‘178 patent. 
	As to claim 12, see claim 12 of the ‘178 patent.
	As to claim 13, see claim 13 of the ‘178 patent.
	As to claim 14, see claim 14 of the ‘178 patent.
	As to claim 15, see claim 11 of the ‘178 patent.
	As to claim 16, see claim 15 of the ‘178 patent.
	As to claim 17, see claim 16 of the ‘178 patent. 
	As to claim 18, see claim 17 of the ‘178 patent.
	As to claim 19, see claim 18 of the ‘178 patent. 
	As to claim 20, see claim 11 of the ‘178 patent. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 8B and 10 in Akiyama;
Fig. 22 in Knight;
Fig. 5 and weights (133) in Boyd;
Sugimae, by a common assignee, discloses a moment of inertia and weight members;
Bennett, by a common assignee, discloses a moment of inertia and weight members;
Fig. 10 in Taylor;
Fig. 3 in Nunez (‘920);

Fig. 11A in Greensmith;
Fig. 5 in Beno;
Fig. 2A in Rahrig;
Figs. 10 and 11 in Stites;
Figs. 7A and 9A in Imamoto;
Figs. 1 and 2 in Rugge;
Fig. 1 in Lin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711